Per Curiam.
The point in the first bill of exceptions, suffi». ciently resembles one of the points in Heckert v. Hayne, 6 Binney, 606 to authorize a decision of it on the authority of that caso. There the object was to prove payment of money, for which a receipt had been given, attested by a witness; and to an objection that the proof could be made only by that witness, it was answered and so held, that if the question had been on the existence of the re-, ceipt, he must have been produced, but that actual payment could be proved, like another fact, by him who made it. Had the object here been to prove the contents of the paper called the levy, or the vendue paper, it must haye been produced. . But neither of these was necessarily a part of the execution, being merely a memorandum for the officer’s convenience; and the plaintiff’s case was made out pro tanto, by producing the execution with proof of actual payment over of money made on it.
It is impossible to seethe pertinency oftheevidence therejection of which is .the subject of the remaining exception. The conduct of the witness in other transactions, could not affect the rights of the parties in this; nor could particular instances of misconduct be proved on him, to affect his character for credibility.
Judgment affirmed.